DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-13, 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elson (2018/0174559).
Elson discloses a virtual music lesson system, comprising: a student computer (124) associated with a student, wherein the student computer includes or is connected with a video camera (125); a teacher computer (102) associated with a teacher, the teacher computer remote from the student computer (figure 1), wherein the teacher computer includes or is connected with a video camera (106); and an application in wireless communication with both the student computer and the teacher computer (paragraph 117), having: a plurality of audio drivers configured to receive instrumental and vocal audio inputs and outputs (inherent via figure 1); a user interface having a student portal and a teacher portal, the student portal configured to communicate with the student computer, and the teacher portal configured to communicate with the teacher computer (paragraphs 112-113, 121-122, and 126); and at least one downloadable item, wherein the at least one downloadable item comprises one or more chord charts, sheet music, and tablatures (paragraph 67); wherein the student and the teacher at remote locations participate in an integrated music lesson by connecting an instrument to the student computer and the teacher computer (figure 1); wherein the teacher communicates with the student via the application, wherein the communication is configured to include video communication (abstract; and paragraphs 40, 74, 88, and 105-106); and wherein the application is configured to permit the teacher, through the teacher computer, to transmit the at least one downloadable item to the student and, through the student computer, to download the at least one downloadable item in real time (paragraphs 105-107, 115-117, 135, and 186).
Elson discloses the virtual music lesson system of claim 1, wherein the application further comprises a low-latency audio mixer configured to mix the instrumental and vocal audio inputs and 5 outputs (paragraphs 32-35, 64, 88-89, and 97).
Elson discloses the virtual music lesson system, wherein the application further comprises an updatable and downloadable library of notes taken before, during or after a music lesson (paragraph 67).
Elson discloses the virtual music lesson system, wherein the application further comprises an audio-visual recorder whereby the student or the teacher records a lesson in real-time and has the ability to access the lesson at a later time (paragraphs 37-38 and 67-68).
Elson discloses the virtual music lesson system, wherein the application further comprises an electronic tuner configured to assist in the tuning of a plurality of instruments (paragraph 109 – wherein instrument sounds are corrected or adjusted).
Elson discloses the virtual music lesson system, wherein the application further comprises a library of audio backing tracks wherein the teacher is capable of playing background music in real-time during a music lesson (paragraphs 32-33 and 103).
Elson discloses the virtual music lesson system, wherein the  audio inputs and outputs further comprise:  a music instrument input (101, 123); a voice input (via singer 122); a speaker output (120, 130); a beat output (paragraph 48); and an opponent output (figure 1).
Elson discloses the virtual music lesson system, wherein the application further comprises a WEBRTC programming interface configured to be able to set up a peer-to-peer connection (paragraph 111; and figure 1).
Elson discloses the virtual music lesson system, wherein the instrument is a guitar, a bass guitar, a keyboard, a ukelele, or a microphone (figure 1).
	Elson discloses the virtual music lesson system, wherein the application, the student computer, and the teacher computer are connected via a network connection (figure 1).
Elson discloses the virtual music lesson system, wherein the network connection is configured to use UDP and/or TCP protocol and is encrypted using end to end encryption (paragraph 107).
Elson discloses the virtual music lesson system, wherein the at least one downloadable item can be accessed from the student computer offline (inherent).
Elson discloses the virtual music lesson system, wherein the at least one downloadable item further comprises an MP3 file, 30 a JPG file, a GIF file, a PNG file, a TIFF file, or a BMP file (paragraph 127).
Elson discloses the virtual music lesson system, wherein each of the student computer and the teacher computer is a desktop computer, a laptop computer, a smartphone, or a tablet (figure 1).
Elson discloses the virtual music lesson system, wherein the one or more chord charts, sheet music, and tablatures are associated with the instrument (figures 1 and 3-4).
Elson discloses the virtual music lesson system, wherein the 10 one or more chord charts, sheet music, and tablatures are configured to be minimized, expanded, or enlarged within the application (figures 1, and 3-4).
Elson discloses the virtual music lesson system, wherein a 15 display of the video communication is displayed along with a display of the at least one downloadable item within the
Application (figures 8-11).
Elson discloses the virtual music lesson system, wherein the instrument is connected to the student computer and the teacher computer via an analog to USB cable directly into a USB port
on the student computer and the teacher computer (paragraphs 38, 41, and 117).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elson.
Elson is discussed above.  Elson does not disclose special effects.
Official Notice is taken with respect to it being well known in the art to provide special effects during the composition of music, wherein the effects include one or more of distortion, chorus, and reverb.
Official Notice is taken with respect to it being well known in the art to use PDF files for storing data.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the well known features with Elson, because the teachings allow the user to create music with different sound effects, whereby allowing creativity via the user.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063. The examiner can normally be reached M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MTF5/20/2022
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837